The opinion of the court was delivered by
Price, J.:
This is an appeal by the State from a judgment denying a writ of mandamus in an action brought by the State upon the relation of the county attorney of Gray County against the county clerk of that county to compel that official to extend and spread upon the tax rolls such levy as will raise the sum of $10,270 for the Gray County Agricultural Extension Council budget for the year 1954.
Due to the urgency and necessity of an early decision, the hearing of the appeal was advanced on our docket upon the request of all parties. The matter was briefed and argued orally to this court.
Upon consideration of the appeal the court has concluded that the judgment of the lower court be and the same is hereby reversed with directions to issue a peremptory writ of mandamus directing defendant county clerk to extend and spread upon the tax rolls of Gray County such levy as will be sufficient to raise the sum of $10,270 for the Gray County Agricultural Extension Council budget for the year 1954, in accordance with the prayer of the petition.
It is further ordered and directed that the mandate of this court issue forthwith.
A formal opinion will be filed when the same is prepared.